UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 04-6618



RICHARD RONALD KPORLOR,

                                                Plaintiff - Appellant,

          versus


D.   ROBINSON,     Manassas   A.O.C.   Correction
Officer,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (CA-03-973)


Submitted:   August 12, 2004                 Decided:   August 18, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Ronald Kporlor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Richard   Ronald   Kporlor   appeals   the   district   court’s

orders dismissing without prejudice his action filed under 42

U.S.C. § 1983 (2000), for failure to comply with the filing fee

order and denying his motion construed as a motion to reconsider

under Fed. R. Civ. P. 59(e).    We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.       See Kporlor v. Robinson, No. CA-03-973

(E.D. Va. Feb. 11, 2004 & Mar. 23, 2004).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  AFFIRMED




                                 - 2 -